EXHIBIT 10.30

WAIVER AND AMENDMENT NO. 4 dated as of December 3, 2012 (this “Waiver and
Amendment”), to the CREDIT AGREEMENT dated as of March 22, 2010, as amended
pursuant to that certain Amendment No. 1 dated as of June 11, 2010, that certain
Incremental Assumption Agreement and Amendment No. 2 dated as of March 11, 2011
and that certain Amendment No. 3 dated as of August 2, 2011 (as so amended, the
“Credit Agreement”), among ALION SCIENCE AND TECHNOLOGY CORPORATION (the
“Borrower”), the Subsidiary Guarantors listed on the signature pages hereto, the
lenders from time to time party to the Amended and Restated Credit Agreement
(the “Lenders”) and CREDIT SUISSE AG, as administrative agent (in such capacity,
the “Administrative Agent”) and as collateral agent for the Lenders.

A. Pursuant to the Credit Agreement, the Lenders have extended, and have agreed
to extend, credit to the Borrower.

B. Pursuant to Section 6.07 of the Credit Agreement, reasonable and customary
fees may be paid to non-officer directors of the Borrower in an aggregate amount
not to exceed $500,000 in any fiscal year (the “Fee Cap”).

C. The Borrower has informed the Administrative Agent that for the Borrower’s
fiscal year 2010, fiscal year 2011 and fiscal year 2012, the Borrower paid fees
to non-officer directors of the Borrower of approximately $177,000, $214,250 and
$204,396, respectively, in excess of the Fee Cap (the “Specified Defaults”).

D. The Borrower has requested that the Required Lenders waive the Specified
Defaults, and the Required Lenders have agreed to such request on and subject to
the terms and conditions of this Waiver and Amendment.

E. The Borrower and the Required Lenders desire to amend the Credit Agreement as
provided herein.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby mutually acknowledged, the parties hereto agree as follows:

SECTION 1. Defined Terms; Interpretation; Etc. Capitalized terms used and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The rules of construction set forth in Section 1.02 of the Credit
Agreement shall apply equally to this Waiver and Amendment. This Waiver and
Amendment shall be a “Loan Document” for all purposes of the Credit Agreement
and the other Loan Documents.

SECTION 2. Waiver. Subject to satisfaction of the conditions set forth below,
the undersigned Lenders, constituting the Required Lenders, hereby waive all
Specified Defaults that exist on the Waiver and Amendment No. 4 Effective Date
(as defined below). The foregoing is not construed to waive, expressly or by
implication, any future Default or Event of Default.



--------------------------------------------------------------------------------

SECTION 3. Amendments to the Credit Agreement. On the Waiver and Amendment No. 4
Effective Date, Section 6.07 of the Credit Agreement is hereby amended by
striking each reference to “$500,000” therein and replacing the same with
“$1,000,000”.

SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Waiver and Amendment, the Borrower represents and warrants to
the Administrative Agent and the Required Lenders that, as of the Waiver and
Amendment No. 4 Effective Date and after giving effect to this Waiver and
Amendment:

(a) This Waiver and Amendment has been duly authorized, executed and delivered
by each Loan Party party hereto, and constitutes a legal, valid and binding
obligation of such Loan Party in accordance with its terms. The Credit Agreement
constitutes a legal, valid and binding obligation of the Borrower in accordance
with its terms.

(b) The representations and warranties set forth in Article III of the Credit
Agreement are true and correct in all material respects on and as of the Waiver
and Amendment No. 4 Effective Date with the same effect as though made on and as
of the Waiver and Amendment No. 4 Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects as of such earlier date).

(c) No Default or Event of Default has occurred and is continuing.

SECTION 5. Effectiveness. This Waiver and Amendment shall become effective on
the date (the “Waiver and Amendment No. 4 Effective Date”) that the
Administrative Agent shall have received counterparts of this Waiver and
Amendment that, when taken together, bear the signatures of (i) the Borrower
(ii) each Subsidiary Guarantor and (iii) the Required Lenders.

SECTION 6. Effect of Amendment. Except as expressly set forth herein, this
Waiver and Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent, the Collateral Agent or the Borrower under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Loan Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect. Nothing herein shall be deemed to entitle any Loan Party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Waiver and Amendment shall apply and be effective only with respect to the
provisions of the Credit Agreement specifically referred to herein. After the
date hereof, any reference to the Credit Agreement shall mean the Credit
Agreement, as amended hereby.

SECTION 7. Consent and Reaffirmation. Each Subsidiary Guarantor hereby consents
to this Waiver and Amendment, and each Loan Party hereby (a) agrees that,
notwithstanding the effectiveness of this Waiver and Amendment, the Guarantee
and Collateral Agreement and each of the other Security Documents continue to be
in full force and effect, (b) confirms its guarantee of the Obligations (with
respect to each Subsidiary Guarantor) and its grant of a security interest in
its assets as Collateral therefor, all as provided in the Loan Documents as
originally executed and (c) acknowledges that such guarantee and/or grant
continue in full force and effect in respect of, and to secure, the Obligations
under the Credit Agreement and the other Loan Documents.

 

2



--------------------------------------------------------------------------------

SECTION 8. Expenses. The Borrower agrees to reimburse the Administrative Agent
for all reasonable out-of-pocket expenses incurred in connection with this
Waiver and Amendment in accordance with the Credit Agreement, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent.

SECTION 9. Counterparts. This Waiver and Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same contract.
Delivery of an executed counterpart of a signature page of this Waiver and
Amendment by facsimile or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.

SECTION 10. Applicable Law. THIS WAIVER AND AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 11. Headings. The headings of this Waiver and Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Amendment to
be duly executed by their respective authorized officers as of the day and year
first above written.

 

ALION SCIENCE AND TECHNOLOGY CORPORATION,   By  

/s/ Stacy Mendler

    Name: Stacy Mendler     Title:   Executive VP and COO ALION-METI
CORPORATION,   By  

/s/ Stacy Mendler

    Name: Stacy Mendler     Title:   President ALION-CATI CORPORATION,   By  

/s/ Stacy Mendler

    Name: Stacy Mendler     Title:   President ALION-JJMA CORPORATION,   By  

/s/ Stacy Mendler

    Name: Stacy Mendler     Title:   President ALION-BMH CORPORATION,   By  

/s/ Stacy Mendler

    Name: Stacy Mendler     Title:   President



--------------------------------------------------------------------------------

WASHINGTON CONSULTING, INC.,   By  

/s/ Barry Broadus

    Name: Barry Broadus     Title:   Treasurer ALION-MA&D CORPORATION,   By  

/s/ Stacy Mendler

    Name: Stacy Mendler     Title:   President WASHINGTON CONSULTING GOVERNMENT
SERVICES, INC.,   By  

Jeffrey L. Boyers

    Name: Jeffrey L. Boyers     Title:   Treasurer ALION—IPS CORPORATION,   By  

/s/ Stacy Mendler

    Name: Stacy Mendler     Title:   President ALION INTERNATIONAL CORPORATION,
  By  

/s/ Stacy Mendler

    Name: Stacy Mendler     Title:   President



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually as a Lender and as
Administrative Agent,   By  

/s/ Robert Hetu

    Name: Robert Hetu     Title:   Managing Director   By  

/s/ Kevin Buddhdew

    Name: Kevin Buddhdew     Title:   Associate



--------------------------------------------------------------------------------

GGC UNLEVERED CREDIT OPPORTUNITIES, LLC, as a Lender,   By  

/s/ Rob Stobo

    Name: Rob Stobo     Title:   Authorized Signatory